DISMISS; Opinion issued January 23, 2013.

 

Qqurt at Appeals
Zﬁifth Eistrirt at Emma at Dallas

No. 05-12-00920-CV

AMERIPLAN CORPORATION, DANIEL BLOOM AND DENNIS BLOOM,

Appellants
V

LAWRENCE MCKENZIE, Appellee

On Appeal from the 191st Judicial District Court

Dallas County, Texas
Trial Court Cause No. DC—l 1-06272

OPINION

Before Justices Lang—Miers, Myers and Lewis
Opinion by Justice Lewis

Before the Court is appellants’ January 16, 2013 unopposed motion to dismiss appeal. In
the motion, appellants state the parties have resolved the issue on appeal and request dismissal of
the appeal with costs assessed against the party incurring same. We grant appellants’ motion and

dismiss this appeal.

 

AVID LEWIS
JUSTICE

120920F.P05

 

(Kmart uf Appeala
lﬂifth ﬂintritt uf @Bxaa at 59311325

JUDGMENT
AmeriPlan Corporation, Daniel Bloom and On Appeal from the l9lst Judicial District
Dennis Bloom, Appellants Court, Dallas County, Texas
Trial Court Cause No. DC—l 106272.
No. 05~12-00920~CV V. Opinion delivered by Justice Lewis.
Justices Lang—Miers and Myers
Lawrence McKenzie, Appellee participating.

In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

Pursuant to the parties’ agreement, it is ORDERED that each party bear its own costs of
this appeal.

Judgment entered this 23rd day of January, 2013.

‘ '

DAVID LE IS
JUSTICE